DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Rejection is made in view of Applicant’s Amendments/Remarks filed on 9 February, 2021. The amendments have been entered, and accordingly, claims 1-2, 4-16, and 18-20 remain pending, wherein, claims 3 and 17 have been incorporated within dependent claims 1 and 14. The Applicant’s arguments within the Applicant’s Amendments/Remarks filed on 9 February, 2021 have been found persuasive, and therefore, necessitate a new ground(s) rejection submitted herein.

Specification
Applicant amended the specification, via the submission on 9 February, 2021, to incorporate the reference character 15 with relation to the heat source. This amendment to the specification corrects for the drawing objections noted in the Non-Final Rejection mailed on 10 September, 2020, and does not add new matter to the specification. Further, in view of this, the drawing objection noted in the Non-Final Rejection mailed on 10 September, 2020 is withdrawn.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Applicant is being advised that claims 10, 18, and 20 do not follow such claim sequencing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 11-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKIGAWA (US 2013/0175021 A1).
As to claim 1, TAKIGAWA discloses a heatsink (10; par. 2, lines 1-3; par. 25, line 2) comprising:
a heatsink base plate(combination of 12 and 14; par. 25, lines 4-6), wherein the heatsink base plate comprises a surface (20) arranged to receive a heat source in mating connection (par. 25, lines 10-15 and par. 33, lines 6-7), wherein
12; par. 33, lines 2-7) and a heatsink body block (12; par. 33, line 6) attached together (figures 4 and 5),
the at least one heatsink insert having different thermal properties than the heatsink body block (par. 33, lines 2-4 and 18-21), wherein the heatsink insert is of copper (par. 33, lines 2-4) and comprises at least one cooling fin (18; par. 15, lines 1-5; par. 34, lines 2-7), and
at least part of a surface of the heatsink insert is adapted to form at least a part of the surface arranged to receive the heat source in mating connection (par. 25, lines 10-15 and par. 33, lines 1-18).

As to claim 2, TAKIGAWA discloses wherein the heatsink body block is of aluminum (par. 33, lines 18-21).

As to claim 4, TAKIGAWA discloses wherein the heatsink insert comprises one or more heat pipes embedded at least partially inside the heatsink insert (par. 35, lines 1-5).

As to claim 5, TAKIGAWA discloses wherein at least one heat pipe is embedded completely inside the heatsink insert (par. 35, lines 1-5).

As to claim 7, TAKIGAWA discloses wherein the heatsink insert comprises a carbon heat spreader (par. 35, lines 1-5).

As to claim 11, TAKIGAWA discloses wherein the heatsink insert comprises a vapour chamber (par. 35, lines 1-5).

As to claim 12, TAKIGAWA discloses wherein the vapour chamber comprises at least one cooling fin (as the vapour chamber is a structure of the heatsink insert, and the heatsink insert includes at least one cooling fin, it is seen that the vapour chamber comprises at least one cooling fin; 18; par. 15, lines 1-5; par. 34, lines 2-7).

As to claim 18, TAKIGAWA discloses wherein the heatsink insert comprises one or more heat pipes embedded at least partially inside the heatsink insert (par. 35, lines 1-5).

As to claim 19, TAKIGAWA discloses wherein at least one heat pipe is embedded completely inside the heatsink insert (par. 35, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGAWA (US 2013/0175021 A1), in view of LI (US 6,796,373 B1).
As to claim 6, TAKIGAWA disclosed wherein the heatsink insert comprised at least one heat pipe embedded therein (see rejection of claim 4), but the combination does not provide wherein the heat pipe of the heatsink insert extends from the heatsink insert outside of the heatsink insert and to the at least one cooling fin.
	However, LI is within the field of endeavor provided a heatsink (abstract, line 1), which incorporates a heatsink insert (20) of which is provided to be attached to another heatsink base (shown in figure 3 – the stepped/flanged portions of the heatsink insert contact a second base as shown). LI provides that the heatsink insert comprises at least one heat pipe (24) that extend to the at least one cooling fin (figure 3 – provided to a top side of the cooling fin through extending out of the heatsink insert). Such a construction enables that the heat transfer speed of the system is increased, partially due to the application of materials utilized for the components, but also the structure of the heat pipe extension that incorporates a capillary structure to pump the working fluid in the heat pipe between the different sections (col.2, line 64-col.3, line 100). Due to this, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA with the teachings of LI to at least provide that the heat pipes extension enables faster heat transfer. In doing so, the heat pipes which are embedded within the heatsink insert, could extend from inside the heatsink insert to outside the heatsink insert to at least one cooling fin, at least at an opposite side of the cooling fin not in connection with the heatsink insert, so as to enable faster heat transfer to the cooling fin ends via the extension of the heat pipe.

As to claim 20, TAKIGAWA disclosed wherein the heatsink insert comprised at least one heat pipe embedded therein (see rejection of claim 4), but the combination does not provide 
	However, LI is within the field of endeavor provided a heatsink (abstract, line 1), which incorporates a heatsink insert (20) of which is provided to be attached to another heatsink base (shown in figure 3 – the stepped/flanged portions of the heatsink insert contact a second base as shown). LI provides that the heatsink insert comprises at least one heat pipe (24) that extend to the at least one cooling fin (figure 3 – provided to a top side of the cooling fin through extending out of the heatsink insert). Such a construction enables that the heat transfer speed of the system is increased, partially due to the application of materials utilized for the components, but also the structure of the heat pipe extension that incorporates a capillary structure to pump the working fluid in the heat pipe between the different sections (col.2, line 64-col.3, line 100). Due to this, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA with the teachings of LI to at least provide that the heat pipes extension enables faster heat transfer. In doing so, the heat pipes which are embedded within the heatsink insert, could extend from inside the heatsink insert to outside the heatsink insert to at least one cooling fin, at least at an opposite side of the cooling fin not in connection with the heatsink insert, so as to enable faster heat transfer to the cooling fin ends via the extension of the heat pipe.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGAWA (US 2013/0175021 A1), in view of MISRA (US 2005/0013119 A1).
As to claim 8, TAKIGAWA, previously, disclose wherein a carbon heat spreader could be comprised within the heatsink insert (see rejection of claim 7; par. 35, lines 1-5). However, par. 35, lines 1-5), and does not state that it is made of graphite or graphene. More so, TAKIGAWA does not disclose the relation to the bottom surface area of the carbon heat spreader being larger than the surface area of the heat source.
MISRA is within the field of endeavor teaching a heatsink (par.1, lines 1-10), which incorporate a body with different structure of different thermal properties (par. 1, lines 1-10). First, MISRA teaches wherein highly oriented pyrolytic graphite is a known type of carbon material to be used within such heatsink insert applications (par. 26, lines 1-12). Namely, it is provided that this type of carbon material is used for the anisotropic thermal conductivity characteristics that enable heat dissipation in desired directions (par. 26, line 1 – par. 28, line 15). Applicant is advised, in view of this teaching, that it has been held "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heatsink art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., desired high thermal conductivities and anisotropic thermal conductivity characteristics to move heat in a desired manner from the location of the heat source). Therefore, with regards to the present application, it would have been obvious for one having selected graphite or graphene material, for the type of carbon used within the carbon heat spreader of TAKIGAWA, not only by the teachings of MISRA to use such material, but also, as one having ordinary skill within the heatsink art knows to select the material based on desired high thermal conductivities and anisotropic thermal conductivity characteristics to move heat in a desired manner from the location of the heat source.  To this, it would have been obvious to provide that the specific type of carbon fiber embedded within TAKIGAWA, which was intended to have high thermal e.g., MISRA notes that in certain directions the highly oriented pyrolytic graphite can have a thermal conductivity of 1500 W/mK). Secondly, MISRA teaches varying the lateral width, length, and thickness of the heatsink insert to the size of the heat generating components size (par. 29, line 1 – par. 30, line 11) based on the desired optimal performance with respect to the particular application of the heatsink(par. 30, lines 7-11). Thus, the size of the bottom surface to the surface area of the heatsink insert, which is comprised of a carbon heat spreader, incorporates changing the width and length of the heatsink insert, relative to the heat source is seen as a result effective variable, i.e. a variable which achieves a recognized result.  In this case, varying the surface size with respect to the heat generating components size adjusts the performance of the heatsink to remove heat from the heat generating component. For this, the prior art provides the general conditions of the claim, that the surface area size of the heat generating component enable variance with respect to the heatsink insert, which is comprised of a carbon heat spreader, surface area, such that it is not inventive to determine an optimal workable value through routine experimentation.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA further with the teachings of MISRA to provide the desired size correlation between the heatsink insert, which is comprised of the carbon heat spreader, and the heat source to provide optimal performance of the heatsink for the particular application of the heat sink. In doing so, the heatsink insert, which comprises the carbon heat spreader, can have the dimensions of the surface area relative to the heat source changed to obtain the optimal performance of the heat sink for the particular application of heat source.

As to claim 14, TAKIGAWA discloses a method of manufacturing a heatsink (10; par. 2, lines 1-3; par. 25, line 2) comprising:
providing a heatsink body block (12; par. 33, line 6);
providing heatsink insert (12; par. 33, lines 2-7) having different thermal properties than the heatsink body block (par. 33, lines 2-4 and 18-21), wherein the heatsink insert is of copper (par. 33, lines 2-4) and comprises at least one cooling fin (18; par. 15, lines 1-5; par. 34, lines 2-7);
attaching the heatsink insert to an opening or cut-out of the heatsink body block (figures 4 and 5).
However, TAKIGAWA does not explicitly disclose that the heatsink body block is necessarily cut to form the opening or cut-out of which the heatsink insert is provided within.
MISRA is within the field of endeavor teaching a heatsink (par.1, lines 1-10), which incorporate a body with different structure of different thermal properties (par. 1, lines 1-10). Particularly, MISRA teaches that the base includes a body block (12) which includes an insert (14).  The inserted portion is provided for within the body block by cutting an opening or cut-out within the body block (par. 33, lines 5-9). This types of cutting provides that the insert can be positioned within the body block, and subsequently, secured to provide for a permanent connection between the body block and the insert. This types of manufacturing and connection provides that the body block and the insert enable thermal diffusion when coupled to one or more heat generating devices (par. 33, lines 1-5). MISRA teaches that is would have been an obvious method to cut the heatsink body block, such as that from a conventional heatsink (par. 1, lines 1-10), so as to form an opening of which the heatsink insert is to be fitted into for the purposes of par. 1, lines 1-10), and therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA with the teachings of MISRA to provide that the heatsink body block is cut to form an opening or cut-out that the higher thermal conductivity heatsink insert may be positioned within. As provided, TAKIGAWA could be modified to incorporate the step that requires the heatsink body block to be cut to form the opening or cut-out for the heatsink insert to be positioned, and subsequently, attached.

Claims 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIGAWA (US 2013/0175021 A1), in view of MISRA (US 2005/0013119 A1) and LASERSTAR EDUCATION (NPL: “The Advantages of Laser Welding over Traditional Welding Methods” – LASERSTAR EDUCATION (April 2015); note this was previously provided to the Applicant in the Non-Final Rejection mailed on 10 September, 2020).
As to claim 9, TAKIGAWA, as modified by MISRA, discloses wherein the heatsink insert and the cooling fin are attached to one another by welding(par. 34, lines 1-7). However, TAKIGAWA does not explicitly provide the attachment is through laser welding.
	In addition, LASERSTAR EDUCATION teaches that laser welding is advantageous over traditional methods of welding, such as that provided by TAKIGAWA. In particular, laser welding provide heat in a tightly focused light beam, such that the heat input is minimized (pg. 2). In addition to those, laser welding provides several advantages, such as (pg. 2-3): 1) weld strength due to the narrow placement of the weld with excellent depth to width radio and higher strength; 2) surrounding material is not annealed as the heat affected zone is limited and cools quickly; 3) precision of the weld is accomplished due to the small, tightly controlled laser beam par. 34, lines 21-27). For any of these reasons, and particularly the advantage of joining dissimilar materials, one having ordinary skill within the art would have found laser welding advantageous over traditional welding methods, which were disclosed by TAKIGAWA. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA, in view of MISRA, with the teachings of LASERSTAR EDUCATION to incorporate laser welding of cooling fins and the heatsink insert over traditional welding for these reasons stated.

As to claim 10, TAKIGAWA, as modified by MISRA, further discloses wherein the heatsink insert is attached to the heatsink body block (see figure 4-5), but does not explicitly provide wherein the components are joined via laser welding.
First, MISRA further teaches wherein the heatsink body block and heatsink insert are joined via permanent connection utilizing welding (par. 33, lines 7-9). This types of manufacturing and connection provides that the body block and the insert enable thermal diffusion when coupled to one or more heat generating devices (par. 33, lines 1-5). MISRA teaches that is would have been an obvious method to attach the heatsink body block, such as that from a conventional heatsink (par. 1, lines 1-10), with a heatsink insert the purposes of expediting the thermal diffusion from a localized heat source (par. 1, lines 1-10), and that the par. 33, lines 1-5). As TAKIGAWA does not disclose the type of connection between the heatsink insert and body block, it could be seen that the two components might be able to move relative to one another, causing misalignment of the thermally conductive surfaces relative to one another. If the surfaces are misaligned, then the heat dissipation effect of the heatsink could be hampered, causing inadequate removal of heat from the heat generating component. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA, in view of MISRA, with the teachings of MISRA to provide that the heatsink body block is permanently connected, via welding, to the higher thermal conductivity heatsink insert positioned therein. As provided, TAKIGAWA could be modified to incorporate a welding attachment of the heatsink body block and heatsink insert for permanent connection between the components to ensure appropriate heat dissipation through their connection.
	In addition, LASERSTAR EDUCATION teaches that laser welding is advantageous over traditional methods of welding, such as that provided by TAKIGAWA. In particular, laser welding provide heat in a tightly focused light beam, such that the heat input is minimized (pg. 2). In addition to those, laser welding provides several advantages, such as (pg. 2-3): 1) weld strength due to the narrow placement of the weld with excellent depth to width radio and higher strength; 2) surrounding material is not annealed as the heat affected zone is limited and cools quickly; 3) precision of the weld is accomplished due to the small, tightly controlled laser beam so as to enable accurate welding on miniature components; 4) deformation or shrinkage of the parts is minimal; 5) the laser head and material being welded do not contact one another; 6) laser welding can replace spot welding; and 7) minimal scrap is generated with laser welding. par. 34, lines 21-27). For any of these reasons, and particularly the advantage of joining dissimilar materials, one having ordinary skill within the art would have found laser welding advantageous over traditional welding methods, which were disclosed by TAKIGAWA. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA, in view of MISRA, with the teachings of LASERSTAR EDUCATION to incorporate laser welding of cooling fins and the heatsink insert over traditional welding for these reasons stated.

As to claim 15, TAKIGAWA, as modified by MISRA, discloses wherein the heatsink insert and the cooling fin are attached to one another by welding(par. 34, lines 1-7). However, TAKIGAWA does not explicitly provide the attachment is through laser welding.
	In addition, LASERSTAR EDUCATION teaches that laser welding is advantageous over traditional methods of welding, such as that provided by TAKIGAWA. In particular, laser welding provide heat in a tightly focused light beam, such that the heat input is minimized (pg. 2). In addition to those, laser welding provides several advantages, such as (pg. 2-3): 1) weld strength due to the narrow placement of the weld with excellent depth to width radio and higher strength; 2) surrounding material is not annealed as the heat affected zone is limited and cools quickly; 3) precision of the weld is accomplished due to the small, tightly controlled laser beam so as to enable accurate welding on miniature components; 4) deformation or shrinkage of the parts is minimal; 5) the laser head and material being welded do not contact one another; 6) laser welding can replace spot welding; and 7) minimal scrap is generated with laser welding. par. 34, lines 21-27). For any of these reasons, and particularly the advantage of joining dissimilar materials, one having ordinary skill within the art would have found laser welding advantageous over traditional welding methods, which were disclosed by TAKIGAWA. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKIGAWA, in view of MISRA, with the teachings of LASERSTAR EDUCATION to incorporate laser welding of cooling fins and the heatsink insert over traditional welding for these reasons stated.

As to claim 16, TAKIGAWA, as modified by MISRA, further discloses wherein the heatsink insert is attached to the heatsink body block (see figure 4-5), but does not explicitly provide wherein the components are joined via laser welding.
First, MISRA further teaches wherein the heatsink body block and heatsink insert are joined via permanent connection utilizing welding (par. 33, lines 7-9). This types of manufacturing and connection provides that the body block and the insert enable thermal diffusion when coupled to one or more heat generating devices (par. 33, lines 1-5). MISRA teaches that is would have been an obvious method to attach the heatsink body block, such as that from a conventional heatsink (par. 1, lines 1-10), with a heatsink insert the purposes of expediting the thermal diffusion from a localized heat source (par. 1, lines 1-10), and that the permanent connection enables securing of the insert to the heatsink body block(par. 33, lines 1-5). As TAKIGAWA does not disclose the type of connection between the heatsink insert and body block, it could be seen that the two components might be able to move relative to one 
	In addition, LASERSTAR EDUCATION teaches that laser welding is advantageous over traditional methods of welding, such as that provided by TAKIGAWA. In particular, laser welding provide heat in a tightly focused light beam, such that the heat input is minimized (pg. 2). In addition to those, laser welding provides several advantages, such as (pg. 2-3): 1) weld strength due to the narrow placement of the weld with excellent depth to width radio and higher strength; 2) surrounding material is not annealed as the heat affected zone is limited and cools quickly; 3) precision of the weld is accomplished due to the small, tightly controlled laser beam so as to enable accurate welding on miniature components; 4) deformation or shrinkage of the parts is minimal; 5) the laser head and material being welded do not contact one another; 6) laser welding can replace spot welding; and 7) minimal scrap is generated with laser welding. However, one main advantage of laser welding is the ability to join dissimilar materials together, such as the material utilized for the heatsink insert and the material used for the cooling fins (par. 34, lines 21-27). For any of these reasons, and particularly the advantage of joining dissimilar .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TAKIGAWA (US 2013/0175021 A1), in view of HERRING (US 2015/0060023 A1).
As to claim 13, TAKIGAWA does not disclose the incorporation of a mounting plate attached to the at least one cooling fin, such that the component mounting plate is adapted to hold one or more electrical components.
	HERRING, however, is within the field of endeavor provided a heatsink(abstract, lines 1-8; figure 6). HERRING teaches that the cooling fins (626) are provided with a plate (622) at the top of the cooling fins(figure 6). This provides that electrical components (610/612) are mounted onto the plate attached to the cooling fins. HERRING notes that airflow is provided to flow between the cooling fins (par. 24, lines 1-12), such that cooling of components on opposite sides of at least the fins can be accomplished (par. 24, lines 1-12). As interpreted through such a construction, heat generating components may be dissipated of heat from a base of the heatsink, but also from a top position of the heat sink, such that more component could be effectively cooled (e.g., the placement of heat generating component is not limited to the heatsink base, such that different locations can be provided heat generating components requiring cooling, and therefore, more components could be cooled due to this). Therefore, it would have been obvious 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 9 February, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s). Namely, the rejection submitted herein is made in view of the disclosure of TAKIGAWA which provides a heatsink structure that incorporates a base formed from of two components, an aluminum block, and a copper block inserted within the aluminum block. This copper block, is believed to be correlated to the heatsink insert, as it provides the necessary material and connection to at least one cooling fin previously argued by the Applicant. Secondly, secondary references LI (US 6,796,373 B1), MISRA (US 2005/0013119 A1), LASERSTAR EDUCATION (NPL: “The Advantages of Laser Welding over Traditional Welding Methods” – LASERSTAR EDUCATION (April 2015); note this was previously provided to the Applicant in the Non-Final Rejection mailed on 10 September, 2020), and HERRING (US 2015/0060023 A1) are used in rejections made under 35 U.S.C. 103 for the teachings pertaining to, the placement and extend of US 6,796,373 B1), LASERSTAR EDUCATION (NPL: “The Advantages of Laser Welding over Traditional Welding Methods” – LASERSTAR EDUCATION (April 2015); note this was previously provided to the Applicant in the Non-Final Rejection mailed on 10 September, 2020), and HERRING (US 2015/0060023 A1) were not challenged by the Applicant within the previous rejection, and after review the Examiner believes each provide necessary teachings that are highly relevant to the skill of ordinary persons within the art, prior to the date the invention was effectively filed. MISRA (US 2005/0013119 A1), however, was challenged, at least with respect the interpretation of MISRA that structures 12 and 14 read on the claimed heatsink body block and heatsink insert. At page 9, the Applicant argues that “Misra does not disclose a heatsink bae plate with a heatsink body block and a heatsink insert. Instead, Misra discloses a thermal diffusion apparatus having a substrate and an insert portion with a different structure having cooling fins”. However, the Examiner believes that MISRA does disclose that the two components can form a heatsink base plate, as the structure of MISRA provides that 12 and 14 are thermally conductive structures that effectively conduct heat from heat generating components and transfers the heat to a cooler side. The plain meaning of heatsink is “a substance or device that absorbs or dissipates especially unwanted heat (as from a process or an electronic device)” (Merriam-Webster Online Dictionary: https://www.merriam-webster.com/dictionary/heat%20sink), such that the combination of structures 12 and 14 of MISRA provide such structure. Therefore, to at least this point, the Examiner is not persuaded that MISRA is not relevant to or within the field of endeavor of heatsinks, and further relies upon MISRA within new ground(s) rejections submitted herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/18/2021